83 F.3d 415
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bobby Junior OLDHAM, Plaintiff-Appellant,v.Ricky ANDERSON;  Ricky Jordan;  Lonnie Bell, Sergeant;  M.Smith, Sergeant;  Shirley Lynch, Nurse;  Connie Barrow,Nurse;  W. Marrow, Sergeant;  Kenneth Lanier;  Mr. Lawrence;Mr. Clifton;  Sgt. Jenkins;  Sergeant Moseley;  OfficerLassiter, Defendants-Appellees.
No. 95-7360.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided April 23, 1996.

Bobby Junior Oldham, Appellant Pro Se.  Elizabeth F. Parsons, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for Appellees.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm substantially on the reasoning of the district court.   Oldham v. Anderson, No. CA-94-404-5-CT-F (E.D.N.C. Aug. 16, 1995).   We note that Appellant has failed to show any significant injury resulting from the alleged deliberate indifference to his serious medical needs sufficient to rise to the level of a constitutional wrong.  See Miltier v. Beorn, 896 F.2d 848 (4th Cir.1990).   We also note that in light of the lack of merit of Appellant's complaint, the district court did not abuse its broad discretion in declining to grant default judgment against Appellee Anderson.  See Educational Servs., Inc. v. Maryland State Bd. for Higher Educ., 710 F.2d 170, 177 (4th Cir.1983).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED